PER CURIAM.
The petitioner, Gibson, a federal prisoner, seeks a writ of mandamus to compel the State of Florida to prosecute him pursuant to a felony warrant issued by a justice of the peace in Volusia County, Florida. A detainer was placed against petitioner in an effort to assure his availability for prosecution by the Florida courts upon completion of service of the federal sentence. He seeks to compel immediate state prosecution in accord with Dickey v. Circuit Court, 200 So.2d 521 (Fla.1967). We are informed by the state attorney for the Seventh Judicial Circuit, which includes Volusia County, that the constable who placed the detainer against the petitioner has now withdrawn the same and has requested that it be returned to him. He has further requested that the original warrant for arrest be returned to the issuing court.
Because of the representations last recited it is now apparent that the issuance of a writ of mandamus has become unnecessary. For this reason the writ is denied and the application therefor is dismissed.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and HOPPING, JJ., concur.